Citation Nr: 1718049	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  14-24 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a right thigh contusion.


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1958 to August 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision that denied service connection for varicose veins of the right leg.  The Veteran timely appealed.

In February 2014, the Veteran testified during a hearing before RO personnel. Consistent with the Veteran's testimony, the Board has recharacterized the issue on appeal as shown on the title page of this decision. 

In April 2017, the Veteran withdrew his prior request for a Board hearing, in writing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence supports a link between current superficial venous insufficiency and a right thigh contusion the Veteran sustained in service.


CONCLUSION OF LAW

Superficial venous insufficiency is proximately due to or a result of a service-connected disease or injury. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by a January 2012 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. The RO has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for a VA examination in connection with the claim on appeal-a report of which is of record and appears adequate.  The opinion expressed therein is predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, varicose veins are not considered chronic under section 3.309.

Service treatment records show that the Veteran suffered a contusion of the right thigh in June 1961.  X-rays taken at the time were negative, and the Veteran was advised to apply hot soaks.  Clinical evaluation of the Veteran's lower extremities at the time of his separation examination in July 1961 was normal.  The Veteran did not report residuals of the injury including an encapsulated hematoma or ossification.  No defect or diagnosis of varicose veins was found in active service.

Post-service records reveal that the Veteran underwent closure of the right great saphenous vein in the thigh in 2000.  He later complained of worsening varicosities of both lower extremities, right worse than left, in June 2006.  Private records at the time included diagnoses of imminent rupture of the varix of the right leg, extensive recurrent varicosities involving anterior accessory vein of the right thigh and right great saphenous vein below the knee, and stasis changes with leg perforator incompetence on the right.  The Veteran's treating physician indicated that further treatment was required with ultrasound-guided foam sclerotherapy and with compression sclerotherapy.

In November 2011, the Veteran contended that he incurred a disability of "encapsulated hematoma" in active service in 1961, which caused nerve and vascular damage to his right leg.

During a May 2012 VA examination, the Veteran reported that he fell during training in active service and developed a large encapsulated hematoma in the right leg.  He reported a burning pain in the right leg that was constant, and reported treatment for leg issues over the past ten years.

The May 2012 examiner reviewed the Veteran's medical history, and described the right leg symptoms as asymptomatic, palpable and visible varicose veins; persistent edema that was incompletely relieved by elevation; and constant pain at rest.  The May 2012 examiner also noted that the right leg measured two inches greater in size than the left leg, and there were multiple large varicosities from the thigh to the right ankle area.  The diagnosis was varicose veins.

Following examination, the May 2012 examiner opined that the Veteran's current diagnoses of varicose veins and arthralgias were not caused by or a result of the one-time diagnosis of right leg contusion with negative X-ray in active service in June 1961.  In support of the opinion, the examiner reasoned that the Veteran had a one-time issue of diagnosis of right leg contusion with a negative X-ray; and that now 50-plus years later is claiming nerve and vascular damage.  The examiner also reasoned that the Veteran had no treatment for 40-plus years; and that it was just over the last ten years that the Veteran had received treatment with vein stripping and injections.

The Veteran's treating physician completed an examination report in May 2013, diagnosing varicose veins with inflammation; and noting a medical history of developing signs and symptoms of venous insufficiency after an injury in June 1961.  Current symptoms included aching and fatigue in the right leg after prolonged standing or walking, incipient stasis pigmentation or eczema, persistent stasis pigmentation or eczema, and intermittent edema of extremity.  The physician noted the results of a venous duplex procedure, and remarked that activity and exercise were limited due to pain and that sleep was disrupted from cramping.  The diagnosis was superficial venous insufficiency.

Following examination, the Veteran's treating physician opined in January 2014 that the superficial venous insufficiency was at least as likely as not incurred in or caused by the in-service injury, event, or illness.  In support of the opinion, the treating physician reasoned that the current diagnosis was consistent with the in-service injury as depicted in the service treatment records.  In addition, the treating physician reasoned that, in the absence of a family history of venous insufficiency, the injury incurred could have caused a significant injury leading to valvular dysfunction.

In February 2014, the Veteran testified that he administered first aid to midshipmen during active service and accompanied them into the field; and that during a beach training exercise, a violent storm approached and they ran for shelter.  The Veteran testified that he slipped and fell while crossing a wet wooden bridge, and that he landed full force on his right side and thigh.  He testified that an immediate large hematoma started to form on his upper right thigh.  He also testified that the hematoma calcified into a bony or fibrous structure, which he could still feel in his thigh.  The Veteran testified that he had pointed out the hematoma to the doctor at his separation examination, and was told that it would not give him any trouble now as a young man; and that he would probably feel the full effects later in life. The Board finds that the Veteran is credible in this regard.  The treatment records indicate a longstanding history of symptomatology since 2000. 

In an April 2017 submissions and brief to the Board, the Veteran's representative called attention to the Veteran's military medical training as a hospital corpsman, his self-diagnosis of a myositis ossification after the injury, and internet articles addressing myositis ossifications and discharge instructions issued to the Veteran in 2007 regarding general care for a contusion or hematoma. 

The Board finds that although the Veteran had some basic medical training as a hospital corpsman third class and is competent to observe the symptoms of the contusion he sustained in service and his observable post-service symptoms and discomfort, he is not competent to diagnose complex vascular and bone disorders.  Moreover, none of the post-service private or VA medical records and the Veteran's reporting to these clinicians mention an ossification of the right leg.  Rather, all observations address vascular abnormalities. 
 
When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board notes that, in this case, there are conflicting medical opinions.  The Board finds the Veteran's treating physician's opinion in January 2014 that the current diagnosis of superficial venous insufficiency is consistent with the in-service injury, as persuasive.  The treating physician's opinion, though somewhat conditional, is otherwise articulated and contains sound reasoning, and is supported by the evidence of record.  Notably, even though not recorded in the service records, the Veteran credibly reported a significant injury during active service and at his separation examination, and he still could feel as calcified or fibrous tissue in his thigh many years later.

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  While varicose veins and superficial venous insufficiency were not diagnosed until many years later, a plausible nexus to active service cannot be excluded.  Hence, the Board finds the January 2014 opinion is probative.

In this case, the Board finds that the evidence is in favor of finding that superficial venous insufficiency is attributed to an in-service injury.  The Board acknowledges the May 2012 VA opinion, in which the examiner simply pointed to the one-time treatment for a contusion during active service and the lack of treatment until forty years.  The Board finds this opinion to be less persuasive than the Veteran's lay statements.  In particular, the VA examiner had acknowledged the Veteran's in-service injury, but then relied on the lack of documented treatment for several years immediately following active service to find against a relationship between current disability and active service.  This is an inadequate reason for a negative finding.  See Buchanan, 451 F.3d at 1337 (holding that the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also, Hensley v. Brown, 5 Vet. App. 155 (1993).

In contrast to the VA opinion, the supporting opinion of the Veteran's treating physician noted above and the Veteran's contentions have been consistent throughout the appeal.  Particularly, the treating physician noted that a hematoma could lead to valvular dysfunction.  The Veteran's testimony is indeed corroborated by the January 2014 opinion; and is consistent with the circumstances of his service in the U.S. Navy, and is not expressly contradicted by the record.

When considering the service treatment records, the competent and credible lay statements, the post-service medical evidence substantiating the Veteran's claim, as well as the treating physician's favorable opinion; and resolving all reasonable doubt in his favor, the Board finds that superficial venous insufficiency is attributed to disease or injury in active service.  See 38 C.F.R. § 3.102. 

ORDER

Service connection for superficial venous insufficiency is granted.


____________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


